180 S.W.3d 46 (2005)
STATE of Missouri, Respondent,
v.
Shawn SHERMAN, Appellant.
No. ED 84562.
Missouri Court of Appeals, Eastern District, Division Four.
December 20, 2005.
Timothy Forneris, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen Kramer, Jefferson City, MO, for respondent.
Before NANNETTE A. BAKER, P.J., ROBERT G. DOWD, JR., J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Shawn Sherman ("Defendant") appeals from his conviction of robbery in the first degree. A jury found Defendant guilty of robbery in the first degree, Section 569.020,[1] and the court sentenced him to thirty years' imprisonment in the Missouri Department of Corrections. In his sole point on appeal, Defendant argues that the trial court erred in overruling his motion for judgment of acquittal at the close of all the evidence and in entering the judgment and sentence. He claims that the State did not prove beyond a reasonable doubt that he participated in the robbery for which he was convicted. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25.
NOTES
[1]  All statutory references are to RSMo.2000, unless otherwise indicated.